Citation Nr: 0930110	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1969.  The Veteran also served from November 1972 to October 
1975.  However, an August 1986 administrative decision shows 
that the discharge from November 1972 to October 1975 was 
less than honorable and the Veteran was barred from VA 
benefits for this period of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The record shows that the Veteran filed a claim for an 
increased disability rating for his service-connected PTSD in 
February 2005.  The claim was denied by a June 2005 rating 
decision.  The Veteran submitted a timely notice of 
disagreement and the RO issued an April 2007 Statement of the 
Case wherein the Veteran's disability rating was increased to 
50 percent disabling, effective May 16, 2006.  However, the 
Veteran did not perfect his appeal and, consequently, the 
issue is not before the Board at this time.    

The record further shows that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The Board notes that the Veteran had requested a Board 
hearing in conjunction with this appeal.  See July 2006 VA 
Form 9.  However, by correspondence dated in October 2006, 
the Veteran indicated that he no longer wanted a Board 
hearing.  Therefore, the hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

Hepatitis C is not shown during active service, and the 
preponderance of the competent medical evidence of record 
indicates that the Veteran's current hepatitis C is not 
related to any incident of active service.




CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with a VCAA notification letter in August 2003, 
prior to the February 2004 rating decision.  

In the aforementioned notification letter, the RO informed 
the Veteran of what the evidence must show to establish 
entitlement to service connection for hepatitis C.  The RO 
also explained what information and evidence he must submit 
and what information and evidence will be obtained by VA.  
The RO also sent the Veteran a questionnaire regarding the 
Veteran's risk factors for hepatitis C.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board observes that the Veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating.  However, the Veteran's claim for service connection 
for hepatitis C is being denied and, consequently, no 
disability rating or effective date will be assigned.  
Therefore, the Veteran is not prejudiced by a decision at 
this time.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the Veteran has been 
satisfied in this case.  The service treatment records and 
post-service treatment records are associated with the claims 
file.  The record also shows that the Veteran was afforded a 
VA examination in September 2003.  The Board notes that the 
Veteran has asserted that the VA examination was inadequate 
and that his statements as reported in the examination report 
were inaccurate.  See July 2004 Notice of Disagreement.  
However, the Board reviewed the VA examination report and 
finds that the VA examiner reviewed the claims file, took 
into account the Veteran's contentions regarding risk factors 
during active service and post-service, and provided a 
detailed rationale for the provided medical opinion.  The 
repot is extensive, thorough, and well-reasoned.  
Consequently, the Board the Board finds that the report 
adequate for purposes of adjudication of the Veteran's claim, 
and that a remand for an additional VA examination is not 
necessary. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Service Connection 

The Veteran contends that his current hepatitis C is related 
to several incidents during his time in active service.  
Specifically, the Veteran has asserted that he possibly 
received a blood transfusion after an injury, was an 
emergency blood donor, was vaccinated with air gun injectors, 
and was covered in blood all the time.  

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Initially, the record reflects that the Veteran has a current 
disability.  Indeed, the VA treatment records contain 
numerous diagnoses of hepatitis C and the September 2003 VA 
examination report also reveals a diagnosis of chronic active 
Hepatitis C.   

However, the Board finds that a preponderance of the evidence 
weighs against the Veteran's claim.  

The service treatment records are silent for notations, 
documentation, or diagnoses of hepatitis C.  The separation 
examination report dated in August 1969 is silent for any 
mention of hepatitis C.  There is no showing of hepatitis C 
during service.

The medical evidence associated with the claims file is 
silent or negative for hepatitis C until 1999, when the 
Veteran was first diagnosed as having hepatitis C.  The 
February 1999 VA treatment record shows that the Veteran 
underwent a liver biopsy which showed the presence of chronic 
hepatitis with mild activity associated with mild periportal 
fibrosis and the available clinical history suggested that 
the changes were attributable to a chronic hepatitis C 
infection.  The VA treatment records further show that the 
Veteran reported a history of drug abuse including 
intravenous drugs and stated that he shared needles with a 
girlfriend in 1999.  

The Veteran's accounts as to exposure to risk factors for 
hepatitis C are problematic.  In an August 2003 Statement in 
Support of Claim, the Veteran reported that he received a 
blood transfusion and had accidental exposure to blood by 
health care workers.  In a Risk Factors for Hepatitis 
Questionnaire dated in October 2006, the Veteran reported 
that he did not use intravenous drugs, did not use intranasal 
cocaine, and did not engage in high-risk sexual activity.  He 
also reported that he had tattoos, shared razor blades in 
Vietnam, and possibly had a blood transfusion.  However, the 
Board notes that the other medical evidence of record, 
including VA treatment records (such as the February 1999 VA 
treatment record discussed in the preceding paragraph) and 
the September 2003 VA examination report, shows that the 
Veteran reported that he used IV drugs, used cocaine, engaged 
in high-risk sexual activity, and denied having received 
blood transfusions while in the military.  Based on the 
receipt of the above-discussed contrasting and inconsistent 
accounts of the timing and nature of exposure to risk factors 
for hepatitis C, the Board finds that the Veteran's accounts 
as to his relevant medical history are inconsistent, 
unreliable, and not generally credible.

The Veteran's girlfriend (K.G.) submitted a statement dated 
in November 2006 regarding the Veteran's symptoms of 
hepatitis C.  She explained that she lived with the Veteran 
for the past 6 and one-half years and noticed a profound 
change in him including his fatigue level, energy, and 
pronounced edema in his feet, calves, abdomen, and face.  

The Veteran was afforded a VA examination in September 2003.  
The examiner reviewed the claims file.  The Veteran denied 
current use of street drugs; however, he acknowledged past 
drug abuse.  The Veteran acknowledged use of cocaine in the 
1970s and 1980s and heroin use in the late 1960s.  The 
Veteran had a history of hepatitis C which was diagnosed in 
1999.  The Veteran recalled no episode of severe illness 
which included jaundice or would otherwise suggest hepatitis.  
The Veteran related the only significant injury he sustained 
while in military service was one time, approximately three 
months after his arrival in Vietnam when he fell from a guard 
tower and sustained numerous small lacerations from 
concertina wire.  He denied hospitalization and denied 
receiving blood transfusions while in the military.  The 
Veteran did state that he was a blood donor while in Vietnam 
and that he was taken to a tent and blood was taken from his 
vein and placed into a receptacle.  Regarding risk factors 
for liver disease, the Veteran had no history of receiving a 
transfusion nor did he have a history of receiving an organ 
transplant.  The Veteran did have numerous tattoos and was a 
tattoo artist for a number of years.  The Veteran also 
acknowledged high risk sexual activities in the form of 
multiple sex partners including use of prostitutes and 
swapping sex for drugs.  A diagnosis of chronic active 
hepatitis C was noted.  With regard to the opinion, the 
examiner noted that the Veteran's medical records contained 
no evidence of his being in receipt of blood transfusions and 
the Veteran's wounds and treatment as described by the 
Veteran were not consistent with injuries that would require 
blood transfusion.  The Veteran's assertion that he was an 
emergency blood donor during service was noted and also noted 
were the Veteran's descriptions of his multiple tattoos, many 
of which were self applied using his own tattoo gun.  He 
described tattooing others and himself at large parties and 
had high risk sexual activities and multiple drugs of abuse.  
In the examiner's opinion, the Veteran's hepatitis C was not 
likely related to any potential exposure while in military 
service.  It was more likely that the Veteran's non-service 
related exposures including his tattoos, drug abuse, and high 
risk sexual activities were the underlying etiology for his 
exposure to the hepatitis C virus.  Donating blood is not a 
known risk factor for hepatitis C transmission, however, 
receipt of blood transfusions is.  Further, the Veteran's 
self-reported percutaneous blood exposure through tattoos 
using the same needle for other persons prior to applying 
tattoos to himself is an accepted method of transmitting the 
Hepatitis C virus as are high risk sexual activities 
including those described by the Veteran.  The examiner 
asserted that all of the exposures the Veteran described 
occurred after his military service and not during his 
military service.  

In contrast, the Veteran also submitted a letter from his 
private physician, Dr. A.L.P, M.D.  Dr. A.L.P stated and 
recounted as follows:  He treated the Veteran in 1999 for 
hepatitis C and again in 2006.  It was noted that the Veteran 
did have a history of tattoo use, but no history of blood 
transfusion or IV drug abuse.  (The Veteran's other 
recollections and medical histories indicating post-service 
IV drug use render the history provided to Dr. A.L.P 
unreliable and generally not credible.)  He did relate 
several episodes and incidents while in the military in which 
blood transmittal might have occurred.  This had to do with 
using some sort of air gun to give shots in which blood from 
one serviceman might have transmitted with the shot to the 
next serviceman.  He also related some other types of things 
in terms of haircuts that might have also occurred where 
blood transmitting may have occurred.  At this point, it is 
possible if there were blood transmittants, that hepatitis C 
could be transferred in this manner.  Other possibilities 
would include a dirty needle from a tattoo, although the 
Veteran had stated that he was the only one who gave himself 
tattoos and they were always clean.  Dr. A.L.P. concluded 
that at this point that was all he could say in terms of 
commenting on how the Veteran's hepatitis C might have 
occurred.  

After a careful review of the aforementioned medical 
evidence, in its role as a finder of fact, the Board finds 
that the VA examiner's opinion is the most persuasive medical 
evidence addressing the etiology of the Veteran's hepatitis 
C.  In evaluating the private physician's opinion, the Board 
notes that Dr. A.L.P. did not review the claims file and 
relied only on the lay history given by the Veteran regarding 
his risk factors for hepatitis C.  The letter does not show 
that the Veteran's reports of risk factors were accurate or 
consistent with the other medical evidence of record 
including the VA examination report wherein the Veteran 
reported that he participated in high risk sexual activities 
and the history of IV drug use as noted in the VA treatment 
records.  Additionally, Dr. A.L.P's choice of language such 
as "possible" and "might" leaves open the question of 
other causes for the Veteran's hepatitis C.  Dr. A.L.P. did 
not attribute the Veteran's hepatitis C to a particular cause 
or the Veteran's reported incidents during active service.  
The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

In comparison, the September 2003 VA examiner reviewed all 
the evidence of record and provided a full and well-reasoned 
rationale for the provided nexus opinion while taking into 
consideration the Veteran's reported history in the context 
of the medical evidence contained in the claims files.  The 
report is thorough, detailed, and well-reasoned, and does not 
rely solely on the demonstrably unreliable history as related 
by the Veteran.  Therefore, the Board finds that the VA 
examiner's opinion is entitled to far greater probative value 
than that of Dr. A.L.P.  As held by the Court, "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, for the reasons 
stated above, the Board finds that the VA examiner's opinion 
provides the most probative evidence as to the etiology of 
the Veteran's hepatitis C.  See also Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when VA 
gives an adequate statement of reasons and bases).  

The record shows that the Veteran submitted several newspaper 
articles with respect to his claim.  The Board notes that 
medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 
11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
However, the newspaper articles submitted by the Veteran do 
not contain any information or analysis specific to the 
Veteran's case.  Specifically, the articles present 
information regarding Veterans who contracted diseases, such 
as hepatitis C, at VA medical facilities.  The Veteran has 
not asserted that his hepatitis C is due to treatment at a VA 
medical facility.  As such, the newspaper articles submitted 
by the Veteran are of no probative value.  

Additionally, the Board recognizes the Veteran's statements 
regarding the etiology of his hepatitis C.  However, where 
the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown,         7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  The 
Board notes that the Veteran states that he possibly had a 
blood transfusion during service.  However, the September 
2003 VA examiner stated that the service treatment records 
did not show evidence of a blood transfusion, and that the 
Veteran denied having blood transfusions during service.  
Further, Dr. A.L.P. stated that the Veteran did not report a 
history of blood transfusions.  Consequently, the Board finds 
the Veteran's statements unreliable and not credible with 
respect to receiving a blood transfusion during service.  The 
Board acknowledges that the Veteran has also contended that 
he received air gun injections during service and that the 
injections could be a risk factor for his hepatitis C.  
However, there is no competent medical evidence relating the 
Veteran's hepatitis C to air gun injections during service.  
The Board observes that the Dr. A.L.P. noted that the Veteran 
reported that he received air gun injections during service 
and that this could cause blood transmittal if there was 
infected blood on the needle.  Yet, Dr. A.L.P. did not 
provide a nexus opinion relating the Veteran's hepatitis C to 
air gun injections during service.  Further, the filtering of 
the Veteran's account of his military service through his 
physician does not transform the Veteran's account into 
competent medical evidence that such history occurred merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The Veteran's 
statements and accounts as to the etiology of his hepatitis C 
are afforded essentially no probative value, and the medical 
histories provided to his physicians have been inconsistent 
and less than fully credible.
 
In sum, by far the most probative evidence in this matter is 
the September 2003 VA examination report, in which, after 
taking the Veteran's history, conducting an examination of 
the Veteran, and reviewing the medical evidence of record, 
the examiner provided a thorough report with a well-reasoned 
and well-supported conclusion that it was his opinion that 
that the Veteran's hepatitis C was not likely related to any 
potential exposure during his military service.  
Consequently, the preponderance of the evidence is against 
the Veteran's claim, and entitlement to service connection is 
not warranted.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for hepatitis C.  Thus, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


